NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued July 9, 2019
                                  Decided July 17, 2019

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19-1101

YANBO LIU,                                       Petition for Review of an Order of the
    Petitioner,                                  Board of Immigration Appeals.

       v.                                        No. A087-867-164

WILLIAM P. BARR,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Yanbo Liu, a 47-year old Christian man from China, seeks asylum and
withholding of removal based on his fear that he will face religious persecution if he
returns to China. An immigration judge determined that Liu was not credible and
denied him relief. The Board of Immigration Appeals affirmed that decision and
dismissed Liu’s appeal. Because substantial evidence, supports the IJ’s adverse
credibility finding, we deny Liu’s petition for review.

        Nearly two decades ago, Liu left China to work in South Korea, where he took a
job in a manufacturing plant and, with a colleague named Yong Zhang, began attending
a Catholic church. Liu gave inconsistent timelines for these events: he testified before an
No. 19-1101                                                                          Page 2

IJ that he went to South Korea in 2000 and started going to church in 2004, but he wrote
in his asylum application that he went to South Korea in 2003 and was introduced to
Christianity in 2006. Upon returning to China in 2007, he studied Christianity at weekly
home gatherings with classmates.

        Police burst in on one gathering, seized the group’s bibles, and beat and arrested
Liu and his classmates. Liu again inconsistently recalled when that occurred: he
testified that he was arrested, alternatively, in 2008, July 2009, and October 2007; in his
application, he wrote that the arrest occurred in February 2009. When the IJ asked about
the inconsistent dates, Liu clarified that he began attending weekly gatherings in
October 2007. Yet another discrepancy regarding the arrest surfaced: Liu testified at the
hearing that police arrested 14 people, though he wrote 16 in his application.

       Liu testified that police locked him up at the police station, where, for three days,
officers interrogated him and periodically kicked and beat him. Liu said first that the
police “didn’t ask much,” and he later added that they asked him why the group
gathered. In his application for asylum, though, Liu asserted that police questioned him
about the dates when he began attending gatherings, the identity of the group’s leaders,
the number of participants, and whether the group had international ties. When the IJ
asked him to explain the discrepancies in his accounts, Liu said that the events
transpired “too long ago” and “most likely” took place as he described them in his
application. Liu testified that police fined and released him but called him to report to
the police station three to four Sundays per month.

       At the hearing, Liu also recounted a conversation with his wife, who told him
that police looked for him at his house in China “several days ago.” But when
government counsel asked him on cross-examination whether anyone had searched for
him, Liu replied that no one had in three years.

       Liu left China in 2009, and he arrived in in Chicago where he resumed going to
church. He testified initially that he attended the church “[i]n Chinatown, under the
Arch.” He then clarified that he was thinking of another organization and that he
attended “Chinese Christian church,” though he did not pay a membership fee.
Government counsel asked Liu if he knew other people who attended the church, and
he testified that he knows of one unnamed “colleague.” Liu works Sundays, so he has
not been to church in a few years.

      Liu overstayed his six-month tourist visa and applied for asylum and
withholding of removal based on anticipated religious persecution if he returns to
No. 19-1101                                                                           Page 3

China. He also applied for relief under the Convention against Torture, but that
application was denied, and he says nothing about that relief in this petition, so we do
not discuss the matter further. He supplemented his application with letters from his
wife and from two of his classmates in China. His wife wrote about Liu’s arrest, time in
custody, and decision to leave China, while his classmates each wrote a few sentences
about the arrest.

       The IJ concluded that Liu was not credible and denied his petition. She identified
inconsistencies in Liu’s timeline, including the dates when he said that he arrived in
South Korea and converted to Christianity. She also highlighted discrepancies in Liu’s
accounts of his interactions with police, including the dates of his arrest, the number of
people arrested, the nature of the police interrogation, and the date when police last
looked for him. The IJ then characterized Liu’s testimony about his practice of
Christianity as “vague and incomplete.” She added that Liu’s corroborating evidence
was insufficient to meet his burden of proof under the REAL ID Act; the corroboration
lacked detail about his religious practice, and Liu did not include other, likely available
corroborating evidence, such as a letter from his former coworker Zhang. The IJ wrote
that she “[was] left unsure of certain material facts and, therefore, believes [Liu’s] claim
might be fabricated.”

        The Board of Immigration Appeals adopted and affirmed the IJ’s decision. The
Board agreed with the IJ that Liu’s corroboration “did not rehabilitate his credibility nor
did it independently establish” his claims for asylum or withholding of removal.

       Liu focuses his petition on the IJ’s adverse credibility finding. The credibility
assessment is critical because credible, specific, and persuasive testimony can establish a
petitioner’s claim, whereas an adverse credibility finding will doom it. See 8 U.S.C.
§ 1158(b)(1)(B)(ii); Alvarenga-Flores v. Sessions, 901 F.3d 922, 925 (7th Cir. 2018); Tao Chen
v. Lynch, 810 F.3d 466, 472 (7th Cir. 2016). Liu asserts that the IJ “placed outsized
importance on an applicant’s uncertainty about dates and times, the sorts of minor
details that are most vulnerable to the vagaries of human memory.” Cojocari v. Sessions,
863 F.3d 616, 622 (7th Cir. 2017). Any inconsistencies in his account’s details, he says,
have “little bearing on the reliability of his broader narrative.” Id. at 623.

      Petitioners who challenge adverse credibility findings face a steep evidentiary
burden. We will overturn a credibility determination only under extraordinary
circumstances in which the IJ and Board did not support their conclusions with specific
evidence and the facts compel the opposite conclusion. See Tao Chen, 810 F.3d at 471;
Tawuo v. Lynch, 799 F.3d 725, 727 (7th Cir. 2015). When making a credibility assessment,
No. 19-1101                                                                         Page 4

an IJ may consider the consistency, detail, and plausibility of the petitioner’s testimony,
regardless of whether the given testimony goes to the heart of the petitioner’s claim.
See 8 U.S.C. § 1158(b)(1)(B)(iii); Alvarenga-Flores, 901 F.3d at 925–26.

       The IJ’s adverse credibility finding is amply justified by significant
inconsistencies within Liu’s testimony and written submissions. Liu’s testimony
included multiyear discrepancies for the events in his account of religious persecution,
including when he went to South Korea (2000 versus 2003), when he was introduced to
Christianity (2004 versus 2006), when he was arrested (dates ranging from 2007 to 2009),
and when police last looked for him at his house in China (several days versus three
years ago). Such wide variations in dates of key events on a petitioner’s timeline may
support an adverse credibility finding. See, e.g., Santashbekov v. Lynch, 834 F.3d 836, 840
(7th Cir. 2016) (four-month difference in date petitioner began using new name and
one-year difference in date petitioner joined political party); Krishnapillai v. Holder,
563 F.3d 606, 617–18 (7th Cir. 2009) (three-month difference in date petitioner was
arrested and two-month difference in date petitioner left country). Moreover, Liu’s
testimony and written statement did not match regarding the number of classmates
arrested (14 versus 16) or the extent of questioning from police (“not much” versus
many specific questions). And when describing his religious practice in Chicago, Liu
confused the name of the church that he attended and said that he knew of only one
unnamed “colleague” who also went there. Several of these factual contradictions in
Liu’s testimony go to the heart of his claim for asylum, and they cannot be dismissed as
“trivial or benign,” as might cause a reviewing court to set aside an adverse credibility
finding, as in Cojocari v. Sessions, 863 F.3d 616, 622–23 (7th Cir. 2017), and cases cited
therein.

       Liu next attacks the IJ’s conclusion that his corroborating evidence did not
rehabilitate his credibility. Liu argues that the IJ wrongfully discounted the
corroborating evidence for not including information when the record does not show
that the information was known and the letters were coming from people “within the
grasp of the Chinese police.” Finally, Liu asserts that the IJ wrongly faulted him for not
including a letter from Zhang, who introduced him to Christianity in South Korea.

        Liu’s assertions miss the mark for three reasons. First, Liu bears the burden of
submitting corroborating evidence, and he did not show that his wife and classmates
lacked the knowledge and security to corroborate his testimony. See 8 U.S.C.
§ 1158(b)(2)(B)(ii); Alvarenga-Flores, 901 F.3d at 925. Second, partially corroborative
letters are not enough to overturn an IJ’s adverse credibility determination,
No. 19-1101                                                                         Page 5

see Santashbekov, 834 F.3d at 840; Tao Chen, 810 F.3d at 473, and the letters do not
substantiate key parts of Liu’s story, including his travel to South Korea, his conversion
to Christianity, his weekly gatherings in China, or his church attendance in Chicago.
Third, though we might accept Liu’s assertion that he could not have obtained a letter
from Zhang because the two maintained “very little communication,” see Huang v.
Gonzales, 403 F.3d 945, 951 (7th Cir. 2005), the IJ’s decision was still reasoned and
supported with substantial evidence, see Santashbekov, 834 F.3d at 841.

       Because Liu’s burden for obtaining asylum is less than it is for withholding of
removal, his petition for withholding of removal necessarily fails, too. Alvarenga-Flores,
901 F.3d at 926; Santashbekov, 834 F.3d at 839 n.1.

       Thus, we DENY the petition for review.